Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 05/28/2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/28/2021.
Claims 1-20 remain pending.

Drawings
The drawings are objected to because the two drawing files submitted on 03/26/2020 seem to not match completely. The two files, titled “Drawings-black and white line and/or other drawings” and “Drawings-other than black and white line drawings” are different regarding the halos shown around elements 106, 126, 208, 810, and 905. These halos appear in the file titled “Drawings-black and white line and/or other drawings”, but not the file titled “Drawings-other than black and white line drawings”. Thus, it is unclear if the applicant desires the halos to be shown or not.
Additionally, in the file titled “Drawings-black and white line and/or other drawings” which show halos around various elements, there seem to be a mistake in how the halos are .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Specification, paragraph [0047], line 10: it is suggested to recite “FPQ complex” in an unabbreviated form for clarity, similar to paragraph [0057], since it is the first instance in the specification.
Specification, paragraph [0098], lines 3-4: the phrase “PVI-Cux2+-fluorophore complex” should read “PVI-Cu2+-fluorophore complex” since it appears to have an additional “x” after “Cu” (typographical error).  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (US 20100221188 A1, hereinafter “Clark”).
Regarding claim 1, Clark teaches a sensing method comprising:  
assembling a sensor comprising at least one polymer and at least one fluorophore by mixing said at least one polymer with said at least one fluorophore (paragraph [0104] teaches combining a fluorescence source with a polymeric matrix); 
 exposing said sensor to an analyte (paragraph [0121] teaches the sensor is contacted with glucose); and 
identifying a presence of said analyte according to a change in fluorescence of said sensor (paragraph [0121] teaches the presence of glucose is identified according to a change in photons emitted due to the fluorescent component not absorbing photons).
Regarding claim 2, Clark teaches all of the elements of the current invention as stated above. Clark further teaches wherein said sensor comprises a non-covalent complex of said at least one fluorophore and said at least one polymer (paragraph [0120] teaches the sensor comprises a non-covalent complex of a fluorescent component and polymer, which is interpreted as the polymer coating 28 enclosing the fluorescent component 7 as shown in Fig. 3).
Regarding claim 5, Clark teaches all of the elements of the current invention as stated above. Clark further teaches wherein said at least one polymer comprises at least one of: an N-vinylimidazole homo polymer; and/or an N-vinylimidazole co-polymer (paragraph [0047] teaches the polymer or copolymer comprises recurring monomeric units of vinylimidazole).

Claims 1, 6, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lou et al. (Lou et al., “A Highly Sensitive and Selective Fluorescent Probe for Cyanide Based on the Dissolution of Gold Nanoparticles and Its Application in Real Samples”, 2011, Chem. Eur. J., 17, 9691-9696. Hereinafter “Lou”).
Regarding claim 1, Lou teaches a sensing method comprising:  
assembling a sensor (page  9692, scheme 1; page 9694, section “Experimental Section”) comprising at least one polymer (page 9691, last paragraph, “imidazole-functionalized polyfluorene”; interpreted as one of the polymers shown in scheme 1, P1) and at least one fluorophore (interpreted as one of the imidazole-functionalized polyfluorenes shown in scheme 1, P1) by mixing said at least one polymer with said at least one fluorophore (pages 9694-9695, 
 exposing said sensor to an analyte (page 9695, section “Experimental Section”, subsection “fluorescence detection of cyanide” teaches exposing the sensor to cyanide); and 
identifying a presence of said analyte according to a change in fluorescence of said sensor (page 9695, section “Experimental Section”, subsection “Fluorescence intensity changes…” teaches identifying presence of cyanide according to fluorescence intensity changes).
Regarding claim 6, Lou teaches all of the elements of the current invention as stated above. Lou further teaches wherein assembling said sensor comprising said at least one polymer and said at least one fluorophore by mixing said at least one polymer with said at least one fluorophore further comprises: quenching fluorescence of said at least one fluorophore with at least one fluorescence quencher (page 9691, last paragraph teaches quenching fluorescence with an AuNP).
Regarding claim 7, Lou teaches all of the elements of the current invention as stated above. Lou further teaches the method further comprising removing said at least one fluorescence quencher from said at least one fluorophore and said at least one polymer, thereby restoring fluorescence of said sensor (page 9691, last paragraph teaches cyanide ions removes the fluorescence quencher, AuNP, from the P1 complex shown in Scheme 1 and restores fluorescence).

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cote et al. (US 6485703 B1, hereinafter “Cote”).
Regarding claim 1, Cote teaches a sensing method comprising:  
assembling a sensor (columns 51, 52, “Example 5”) comprising at least one polymer (column 51, “PEG”) and at least one fluorophore (“FITC-dextran”) by mixing said at least one polymer with said at least one fluorophore (column 52, lines 52-65); 
 exposing said sensor to an analyte (column 53, lines 24-50 teaches the sensor is exposed to glucose); and 
identifying a presence of said analyte according to a change in fluorescence of said sensor (column 53, lines 24-50 teaches identifying the presence of glucose based on fluorescence).
Regarding claim 2, Cote teaches all of the elements of the current invention as stated above. Cote further teaches wherein said sensor comprises a non-covalent complex of said at least one fluorophore and said at least one polymer (column 53 teaches FITC-dextran is physically immobilized inside the cross-linked network of polymer, which is interpreted as a non-covalent complex).
Regarding claim 6, Cote teaches all of the elements of the current invention as stated above. Cote further teaches wherein assembling said sensor comprising said at least one polymer and said at least one fluorophore by mixing said at least one polymer with said at least one fluorophore further comprises: quenching fluorescence of said at least one fluorophore with at least one fluorescence quencher (column 56, lines 5-8 teaches TRITC-CON A quenched the fluorescence of FITC-dextran).
Regarding claim 7, Cote teaches all of the elements of the current invention as stated above. Cote further teaches the method further comprising removing said at least one fluorescence quencher from said at least one fluorophore and said at least one polymer, thereby restoring fluorescence of said sensor (column 48, lines 26-28 teaches an embodiment wherein FTIC-dextran is removed, which restores fluorescent intensity).


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 20180364245 A1, hereinafter “Martin”).
Regarding claim 1, Martin teaches a sensing method comprising:  
assembling a sensor (paragraphs [0237]-[0242], “Synthesis of Fluorgenic Sensor MC-FL”) comprising at least one polymer (paragraph [0237], multichromophore (MC) core polymer) and at least one fluorophore (“fluorescein lactone fluorogenic dye”) by mixing said at least one polymer with said at least one fluorophore (paragraphs [0239]-[0242]); 
exposing said sensor to an analyte (paragraph [0321]); and 
identifying a presence of said analyte according to a change in fluorescence of said sensor (paragraph [0322]).
Regarding claim 8, wherein said analyte is suspected to contain at least one of: Cu+; Cu2+; and or Hg2+ (paragraphs [0057] and [0083] teach the analyte can be a metal ion, such as Hg2+).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Clark as applied to claim 2 above, in further view of Kuchler et al. (Kuchler et al., “Development of a metal-island-coated swelling/shrinking copolymer sensor for measurement of divalent metal ions”, 2010, Monatshefte fur Chemie - Chemical Monthly, volume 141, pages 131–135. Hereinafter “Kuchler”).
Regarding claim 3, Clark teaches all of the elements of the current invention as stated above. Clark teaches the sensor analyzes samples such as blood (paragraph [0008]) to detect ionic analytes (paragraph [0006]) or chelatable analytes, such as glucose (paragraph [0007]), but not specifically metal ions. Clark teaches that ion-detecting sensors are used to detect and 
Kuchler teaches a copolymer sensor for measurement of ionic analytes, such as metal ions (abstract). Kuchler teaches previous studies used copolymers labelled with fluorescent molecules to measure fluorescence intensity after binding to copper ions. Kuchler teaches the copolymer sensor comprises a hydrogel comprising N-vinylimidazole, wherein the N-vinylimidazole was used for its ability to bind to metal ions (page 133, right column, third paragraph). 
Since Kuchler teaches a polymer comprising vinylimidazole, which is similar to the polymer taught by Clark, one of ordinary skill in the art would have appreciated that the at least one polymer is capable of binding a metal ion. 
Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark to incorporate the teachings of Kuchler to provide said at least one polymer comprises a polymer capable of binding a metal ion. Doing so would allow for detection of toxic ions in solutions, such as copper ions, which would improve the monitoring capabilities of the sensor of the method.
Regarding claim 4, Clark in view of Kuchler teach all of the elements of the current invention as stated above. Clark in view of Kuchler teaches wherein said at least one polymer capable of binding said metal ion comprises an imidazole-containing polymer (see reasoning above for claim 3; Clark teaches the polymer comprises vinylimidazole).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lou as applied to claim 1 above.
Regarding claim 8, Lou teaches all of the elements of the current invention as stated above. Lou fails to explicitly teach wherein said analyte is suspected to contain at least one of: Cu+; Cu2+; and or Hg2+. 
Lou teaches several real water samples spiked with cyanide, including local groundwater, tap water, boiled water, and lake water, were analyzed (abstract). Lou teaches studies have pointed out that well-known heavy-metal ions, such as mercury, can act as severe environmental pollutants and also have adverse health effects (page 9691, left column, section “Introduction”).
Since Lou teaches local water sources were analyzed and suggests that heavy-metal ions, such as mercury, are common environmental pollutants, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lou to provide the analyte is suspected to contain Hg2+. It would have been obvious to choose Hg2+ from a finite number of identified environmental pollutants, i.e. it would have been obvious to try an analyte suspected to contain Hg2+ to properly identify well-known environmental pollutants that could also have adverse health effects.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mehrpouyan et al. (US 9557337 B2) teaches a sensing method comprising:  assembling a sensor comprising at least one polymer (Fig. 1, “Diblock Polymer”) and at least one fluorophore (polyfluorenebenzothiadiazole) by mixing said at least one polymer with said at least one fluorophore (Fig. 1; column 6, lines 49-61); exposing said sensor to an analyte (column 6, lines 61 – column 7, line 7, “contacting the sample with the sensor biomolecule”); and identifying a presence of said analyte according to a change in fluorescence of said sensor (column 7, lines 7-10). Mehrpouyan teaches all of the elements of the current invention as stated above. Mehrpouyan further teaches wherein said sensor comprises a non-covalent complex of said at least one fluorophore and said at least one polymer (column 9, lines 65-67 teaches “hydrophobic fluorescent polymers are not covalently attached to the carrier polymer”).
Rivas et al. (Rivas et al., “Metal Ion Binding Properties of Poly(N-vinylimidazole) Hydrogels”, 1998, Journal of Applied Polymer Science, 67,1109-1118.) teaches poly(N-vinylimidazole) hydrogels capable of binding metal cations from aqueous solutions (abstract).
Sebille et al. (US 5028395 A) teaches an active chemical sensor (abstract) comprising a fluorophores non-covalently bond to a polymer (column 4, lines 19-24), wherein the polymer comprises poly(vinyl imidazole) (column 3, lines 61-68). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/HENRY H NGUYEN/Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798